Citation Nr: 1317441	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  11-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a spine disability.

3. Entitlement to service connection for vision disability.

4. Entitlement to service connection for a dental disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from August 1944 to November 1946. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  The scheduled hearing was postponed, and eventually canceled, by the Veteran.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2012).
 
Eligibility for dental treatment for non-restorable tooth #8 was granted in a September 2011 rating decision.  The issue of eligibility for dental treatment is separate from the issue of entitlement to service connection for a dental disability.  Therefore, the service connection claim remains on appeal.  

The issue of entitlement to nonservice-connected pension benefits is addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A heart disability did not have its onset during service or within one year of the Veteran's discharge from service, and is not the result of disease or injury incurred during the Veteran's military service.

2. A spine disability did not have its onset in service or within one year of the Veteran's discharge from service, and is not the result of disease or injury incurred during the Veteran's military service.

3. A vision disability did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.

4. The competent evidence does not establish that the Veteran has a current dental disability as defined by VA regulations.  


CONCLUSIONS OF LAW

1. A heart disability was not incurred in the Veteran's military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2012).

2. A spine disability was not incurred in the Veteran's military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2012).

3. A vision disability was not incurred in the Veteran's military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 4.9 (2012). 

4. A dental disability was not incurred in the Veteran's military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 4.150 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2010, prior to the initial unfavorable AOJ decision issued in April 2010.  This notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  In addition, the letter addressed the evidence required to substantiate disability ratings and effective dates.  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records and VA medical records were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

The Board observes that the VA treatment records indicate that the Veteran has seen a private cardiologist, private eye doctor, and private orthopedist.  However, with his claim, he only submitted release forms for treatment records at the Nashville VA Medical Center (VAMC) and the associated Clarksville outpatient clinics, and he did not identify any additional treatment in response to the February 2010 VCAA letter.  In fact, in his July 2010 notice of disagreement, he stated that he receives all of his treatment at the Nashville and Clarksville VA facilities and stated that he had submitted all available medical evidence and had no more evidence to submit.  While VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, VA has no further obligation to pursue the Veteran's private treatment records.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a current VA examination to determine whether the Veteran has heart, spine, vision, or dental disabilities that are the result of his military service is not necessary to decide the claims.  Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following discharge from service and in contradiction with the medical evidence of record.  The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has not indicated he had symptoms in service, identified a link to service, or indicated a link to any event in service.  There is no sign of an event or occurrence in service to which the disabilities could be linked.  This evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.


II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

The Veteran has contended that he has a heart disability, spine disability, vision disability, and dental disability that had their onsets in service.  Service treatment records reflect no complaint, treatment, or diagnosis of heart, spine, or vision disabilities.  A dental examination at enlistment revealed missing teeth #1, 16, 17, and 32.  Although there was an additional non-restorable tooth found at separation for which the Veteran is eligible to receive dental treatment, no dental trauma was noted in service treatment records, including the September 1946 separation examination.  The Veteran's separation examination also reflected normal chest X-rays and vision examinations.  

Initially, as for the dental claim, dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913. 

The Veteran has not claimed service connection for any specific dental disability.  He complains of mouth and tooth pain, but treatment records do not reflect any treatment or diagnosis for a dental or mouth disability.  As indicated, his missing teeth were noted at enlistment and are not the result of dental trauma in service, and he has already been determined to be eligible for treatment for a tooth that became non-restorable during service.  Thus, the competent evidence does not establish that the Veteran has a dental disability eligible for service connection under VA regulations.  Consequently, the claim must be denied. 

As for the eye claim the Veteran has multiple symptoms and diagnoses associated with his eyes, including dry age-related macular degeneration, left worse than right, and without choroidal neovascular membrane involvement; vitreous syneresis, a liquification of the vitreous humor which is perceived as floaters; and moderate dry eye.  His diagnosis of pseudophakia reflects the fact that he had cataracts which resulted in the replacement of the natural lens with an artificial lens.  Dermatochalasis is not a disability of the eye, but of the skin around the eye, and it manifests in droopy eyelids.  Finally, the Veteran has a diagnosis of presbyopia/astigmatism.   Thus, the Veteran has currently diagnosed vision disabilities.  

With respect to the remaining disabilities, VA treatment records show that the Veteran receives treatment for atrial fibrillation, hypertension, and chronic low back pain with a history of degenerative joint disease noted.  Therefore, the Veteran has a current disability for his heart and spine claims.  

Initially, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, myopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  Presbyopia is also by definition is also a refractive error of the eye brought on by aging.  See Dorland's Illustrated Medical Dictionary, pp. 1350, 1534 (30th ed. 2003).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless subject to a superimposed disease or injury).  As the Veteran's presbyopia was not due to disease or superimposed injury, it does not constitute a disability under VA regulations.  

As for the remaining eye disabilities and the heart and spine disabilities, service treatment records are silent for any eye, heart or spine complaints, treatment, or diagnosis.  Additionally, the medical evidence does not establish that the Veteran's heart and spine disabilities manifested within one year of discharge in November 1946 to warrant service connection on a presumptive basis.  

Moreover, the record contains no competent opinion relating the current eye, heart, and spine disabilities to his military service.  On his VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran did not offer a date of onset for any disability.  Thereafter, on his October 2011 VA Form 9, the Veteran stated that he suffered the onset of his current disabilities while in service.  This statement is the only evidence in the file linking the current disabilities to service.  

Lay statements can be competent evidence when they related to symptoms that are capable of lay observation, or when the Veteran is repeating statements made by a doctor.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran has offered no lay evidence in support of his claims other than the statement noted above.  He has not provided a subjective medical history or symptoms in support of his contention that his disabilities are a result of service.  In light of these facts, the Board determines that the criteria for service connection have not been met, and the claims of entitlement to service connection for vision, heart, and spine disabilities are denied.

As noted above, there is no need for a VA examination in this case because there is no indication of an incident or injury or disease in service to which the disabilities can be linked, and no evidence, lay or medical, of disabilities in service.  There is only a bare lay assertion that the Veteran disabilities are related to service, which, by itself, is not sufficient to require VA to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims.  Therefore, the claims must be denied. 




ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a spine disability is denied.

Entitlement to service connection for vision disability is denied.

Entitlement to service connection for a dental disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


